                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

GUSTAVO A. GALLEGOS,

       Petitioner,

v.                                                                     No. 18-cv-0887 JB/SMV

MARK BOWEN,

       Respondent.

                                  ORDER TO SHOW CAUSE

       THIS MATTER is before the Court sua sponte. The record reflects that a mailing to

Petitioner Gustavo A. Gallegos was returned as undeliverable. See [Doc. 5]. It appears that

Petitioner has been transferred or released from custody without advising the Court of his new

address, as required by D.N.M.LR-Civ. 83.6, thus severing contact with the Court. Because

Petitioner has failed to comply with the Court’s local rules, he will be required to show cause why

this action should not be dismissed. See Bradenburg v. Beaman, 632 F.2d 120, 122 (10th Cir.

1980) (“It is incumbent on litigants, even those proceeding pro se, to follow the federal rules of

procedure. The same is true of simple, nonburdensome local rules . . .” (citation omitted)). Failure

to comply with this Order may result in dismissal of this action without further notice.

       IT IS THEREFORE ORDERED that, no later than January 15, 2020, Petitioner

Gustavo A. Gallegos must notify the Clerk in writing of his current address or otherwise show

cause why this action should not be dismissed.

                                              ____________________________________
                                              STEPHAN M. VIDMAR
                                              United States Magistrate Judge
